840 F.2d 10Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael A. BUTTS, Plaintiff-Appellant,v.Irene W. WALKER, Clerk, Circuit Court, City of Chesapeake,Defendant-Appellee.
No. 87-6697.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 25, 1988.Decided Feb. 19, 1988.

Michael A. Butts, appellant pro se.
Robert Homer Anderson, III, Office of Attorney General of Virginia, for appellee.
Before DONALD RUSSELL and WIDENER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.*   Butts v. Walker, C/A No. 86-742-N (E.D.Va. Nov. 17, 1987).


2
AFFIRMED.



*
 We note that in Pollard v. Kidd, 383 F.Supp. 1056, 1059 (E.D.Va.1974), the district court's order requiring the state to provide a transcript was reversed on appeal.  Pollard v. Kidd No. 74-2374 (4th Cir.  Dec. 3, 1975) (unpublished)